Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142025                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  _________________________________________                                                               Brian K. Zahra,
                                                                                                                     Justices
  In re Estate of DOLORIS B. RINKE.
  _________________________________________
  SUSAN RINKE,
           Appellant,
  v                                                                SC: 142025
                                                                   COA: 293394
                                                                   Wayne Probate Court:
                                                                   2007-725535-DE
  LISA ENMARK,
           Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 21, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
           p0228                                                              Clerk